DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Novotny et al (US 2005/0002079 A1) in view of Nagata (JP 2017-129746 A).

Claim 1, Novotny (Fig. 2 and 5-6B) discloses a spatial light modulator device (Paragraph [0003]; wherein discloses Spatial Light Modulators (SLMs)), comprising: 
a light modulation unit (177; Fig. 2; 505; 5; 605 and 610; Fig. 6A) that performs a transition operation between a first state (605; Fig. 6A; wherein figure shows mirror in a first state) and a second state (610; Fig. 6A; wherein figure shows mirror in a second state); and 
a second memory (DRAM; Fig. 5; SRAM; Fig. 6A) which supplies the data (BL and BLb; Fig. 5) to the light modulation unit (177; Fig. 2; 505; 5; 605 and 610; Fig. 6A).  
Novotny does not expressly disclose a first memory in which data for specifying which one state of the first state and the second state the light modulation unit is to be put in is written during a transition time in which the transition operation is performed; and 
a second memory in which the data retained in the first memory is written after the transition time ends and which supplies the data to the light modulation unit.  
Nagata (Fig. 1-12) discloses a first memory (111; Fig. 1; wherein discloses a first SRAM cell) in which data (bit and /bit; Fig. 1) for specifying which one state of the first state and the second state (411-413; Fig. 4; wherein discloses data is applied to control a spatial light modulator) the light modulation unit (119; Fig. 1) is to be put in is written (wherein discloses a first period in which data is written into first SRAM cell 111)  during a transition time in which the transition operation is performed (423; Fig. 4; wherein discloses a display response period); and 
a second memory (116; Fig. 1) in which the data retained in the first memory (111; Fig. 1) is written after (wherein discloses a second period in which data is transfer from first SRAM cell 111 to second SRAM cell 116) the transition time ends (422; Fig. 4) and which supplies the data to the light modulation unit (119; Fig. 1; wherein discloses a “spatial light modulator”).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).

Claim 12, Novotny (Fig. 2 and 5-6B) discloses a spatial light modulator device (Paragraph [0003]; wherein discloses Spatial Light Modulators (SLMs)), comprising: 
a light modulation unit (177; Fig. 2; 505; 5; 605 and 610; Fig. 6A) that performs a transition operation between a first state (605; Fig. 6A; wherein figure shows mirror in a first state) and a second state (610; Fig. 6A; wherein figure shows mirror in a second state); and 
a second memory (DRAM; Fig. 5; SRAM; Fig. 6A) which supplies the data (BL and BLb; Fig. 5) to the light modulation unit (177; Fig. 2; 505; 5; 605 and 610; Fig. 6A).  
Novotny does not expressly disclose a first memory in which data for specifying which one state of the first state and the second state the light modulation unit is to be put in is written; and 
a second memory in which the data retained in the first memory is written after the transition time ends and which supplies the data to the light modulation unit.  
Nagata (Fig. 1-12) discloses a first memory (111; Fig. 1; wherein discloses a first SRAM cell) in which data (bit and /bit; Fig. 1) for specifying which one state of the first state and the second state (411-413; Fig. 4; wherein discloses data is applied to control a spatial light modulator) the light modulation unit (119; Fig. 1) is to be put in is written (wherein discloses a first period in which data is written into first SRAM cell 111); and 
a second memory (116; Fig. 1) in which the data retained in the first memory (111; Fig. 1) is written after (wherein discloses a second period in which data is transfer from first SRAM cell 111 to second SRAM cell 116) the transition time ends (422; Fig. 4) and which supplies the data to the light modulation unit (119; Fig. 1; wherein discloses a “spatial light modulator”).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).

Claim 13, Novotny (Fig. 2 and 5-6B) discloses a spatial light modulator system (Paragraph [0003]; wherein discloses Spatial Light Modulators (SLMs)), comprising: 
a plurality of spatial light modulator devices (200; Fig. 2) each including a light modulation unit (177; Fig. 2; 505; 5; 605 and 610; Fig. 6A) that performs a transition operation between a first state (605; Fig. 6A; wherein figure shows mirror in a first state) and a second state (610; Fig. 6A; wherein figure shows mirror in a second state); and 
a second memory (DRAM; Fig. 5; SRAM; Fig. 6A) which supplies the data (BL and BLb; Fig. 5) to the light modulation unit (177; Fig. 2; 505; 5; 605 and 610; Fig. 6A).  
Novotny does not expressly disclose a first memory in which data for specifying which one state of the first state and the second state the light modulation unit is to be put in is written; and 
a second memory in which the data retained in the first memory is written after the transition time ends and which supplies the data to the light modulation unit;
a signal control unit which is connected to the first memory and supplies the data to the first memory; 
a scan control unit which is connected to the first memory and writes the data supplied from the signal control unit in the first memory; and 
a drive control unit which is connected to the second memory and writes the data written in the first memory in the second memory.  
Nagata (Fig. 1-12) discloses a first memory (111; Fig. 1; wherein discloses a first SRAM cell) in which data (bit and /bit; Fig. 1) for specifying which one state of the first state and the second state (411-413; Fig. 4; wherein discloses data is applied to control a spatial light modulator) the light modulation unit (119; Fig. 1) is to be put in is written (wherein discloses a first period in which data is written into first SRAM cell 111); and 
a second memory (116; Fig. 1) in which the data retained in the first memory (111; Fig. 1) is written after (wherein discloses a second period in which data is transfer from first SRAM cell 111 to second SRAM cell 116) the transition time ends (422; Fig. 4) and which supplies the data to the light modulation unit (119; Fig. 1; wherein discloses a “spatial light modulator”);
a signal control unit (334; Fig. 3) which is connected to the first memory (111; Fig. 1) and supplies the data (bit and /bit; Fig. 1) to the first memory (111; Fig. 1); 
a scan control unit (332; Fig. 3) which is connected to the first memory (111; Fig. 1) and writes (114 and 115; Fig. 1) the data supplied (bit and /bit; Fig. 1) from the signal control unit (334; Fig. 3) in the first memory (111; Fig. 1); and 
a drive control unit (320 and 130; Fig. 3) which is connected to the second memory (116; Fig. 1) and writes (120 and 121; Fig. 1) the data written (bit and /bit; Fig. 1) in the first memory (111; Fig. 1) in the second memory (116; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).

Claim 2, Novotny (Fig. 2 and 5-6B) discloses wherein the light modulation unit (177; Fig. 2; 505; 5; 605 and 610; Fig. 6A) includes a light reflector that reflects incident light (110; Fig. 1) and a drive mechanism that changes an angle of the light reflector (105; Fig. 1), and the light reflector (605 and 610; Fig. 6A) is inclined at a first angle in the first state (605; Fig. 6A; wherein figure shows actuated mirror at a first angle) and is inclined at a second angle in the second state (610; Fig. 6A; wherein figure shows actuated mirror at a second angle).  

Claim 4, Novotny (Fig. 2 and 5-6B) disclosesSYP330143US0145 wherein the drive mechanism (Fig. 5 and 6A) includes an address electrode (525 or 535; Fig. 5) connected to the second memory (DRAM; Fig. 5) and the address electrode (525 or 535; Fig. 5) has a potential which is determined by the data (BL and BLb; Fig. 5).  

Claim 5, Novotny (Fig. 2 and 5-6B) disclosesSYP330143US0145 wherein the address electrode (525 or 535; Fig. 5) includes a first address electrode (525; Fig. 5) and a second address electrode (535; Fig. 5) and the data determines (BL and BLb; Fig. 5) a potential difference between the first address electrode (525; Fig. 5) and the second address (535; Fig. 5) and a reference potential (Ground; Fig. 5; Paragraph [0065]).  

Claim 6, Novotny (Fig. 2 and 5-6B) disclosesSYP330143US0145 wherein the light reflector (177; Fig. 1; 505; Fig. 5; 605 and 610; Fig. 6A) includes a mirror electrode (605 and 610; Fig. 6A) that causes electrostatic attraction (Paragraph [0036]; wherein discloses an electrostatic attraction) between the first address electrode (525; Fig. 5) and the second address electrode (535; Fig. 5) and has the first angle (605; Fig. 6A; wherein figure shows mirror at a first angle) or the second angle (610; Fig. 6A; wherein figure shows mirror at a second angle) due to the electrostatic attraction (Paragraph [0036]; wherein discloses an electrostatic attraction).  

Claim 7, Novotny (Fig. 2 and 5-6B) disclosesSYP330143US0145 wherein the light reflector (177; Fig. 1) is a micromirror (Paragraph [0038]), and the drive mechanism (Fig. 1) is constituted by a micro electro mechanical systems (MEMS) (Paragraph [0031]; wherein discloses a MEMS).  

Claim 8, Nagata (Fig. 1-12) discloses wherein the first memory (111; Fig. 1) is a static random access memory (SRAM) (Fig. 1; wherein figure shows a first SRAM cell 111).SYP330143US01 46 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).
Novotny (Fig. 2 and 5-6B) disclosesSYP330143US0145 the second memory (Fig. 5) is a dynamic random access memory (DRAM) (DRAM; Fig. 5; wherein figure shows DRAM memory).  

Claim 9, Nagata (Fig. 1-12) discloses wherein the first memory (111; Fig. 1) and the second memory (116; Fig. 1) are SRAMs (Fig. 1; wherein discloses first DRAM cell 111 and second DRAM cell 116).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).

Claim 10, Nagata (Fig. 1-12) discloses wherein the first memory (111; Fig. 1) is DRAM (wherein discloses on page 12 of translation that “a DRAM type memory cell us used in place of the SRAM cell 111”).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).
Novotny (Fig. 2 and 5-6B) disclosesSYP330143US0145 the second memory (Fig. 5) is a dynamic random access memory (DRAM) (DRAM; Fig. 5; wherein figure shows DRAM memory).

Claim 14, Nagata (Fig. 1-12) discloses wherein the signal control unit (334; Fig. 3) and the scan control unit (332; Fig. 3 perform writing of the data (114 and 115; Fig. 1) in the first memory (111; Fig. 1) during the transition time (423; Fig. 4), and the drive control unit (320 and 130; Fig. 3) writes the data (120 and 121; Fig. 1) in the second memory (116; Fig. 1) from the first memory (111; Fig. 1) after the transition time ends (422; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).

Claim 15, Nagata (Fig. 1-12) disclosesSYP330143US0148 wherein the drive control unit (320 and 130; Fig. 3) performs writing of the data (120 and 121; Fig. 1) in the second memory (116; Fig. 1) from the first memory (111; Fig. 1) collectively for all (Fig. 3; wherein figure shows control circuit 130 connected to a row pixel circuits 110) the plurality of spatial light modulator devices (110; Fig. 3; wherein discloses a spatial light modulator).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).

Claim 16, Nagata (Fig. 1-12) disclosesSYP330143US0148 wherein the drive control unit (320 and 130; Fig. 3) performs writing of the data (120 and 121; Fig. 1) in the second memory (116; Fig. 1) from the first memory (111; Fig. 1) for each of (Fig. 3; wherein figure shows control circuit 130 connected to a row pixel circuits 110) the plurality of spatial light modulator devices (110; Fig. 3; wherein discloses a spatial light modulator).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Novotny et al (US 2005/0002079 A1) in view of Nagata (JP 2017-129746 A) as applied to claim 2 above, and further in view of Kimura et al (US 2005/0219676 A1).

Claim 3, Novotny in view of Nagata discloses the spatial light modulator device according to claim 2.
Novotny in view of Nagata does not expressly disclose wherein the transition time is the sum of an angle change time that is a time in which the angle of the light reflector is changed and a settling time that is a time until vibrations of the light reflector converge after the change of the angle.  
Kimura (Fig. 4A-4E, 5, and 29) discloses wherein the transition time (Tb; Fig. 29; Tb; Fig. 5) and is the sum (Paragraph [0017]) of an angle change time that is a time in which the angle of the light reflector is changed (Tr; Fig. 5 and 29) and a settling time that is a time until vibrations of the light reflector converge after the change of the angle (Ts; Fig. 5 and 29).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny in view of Nagata’s spatial light modulator device by applying a driving method, as taught by Kimura, so to use a spatial light modulator device with a driving method for providing a driving method of a spatial light modulator array in which writing of an address voltage is enabled without causing an erroneous operation even in a vibration damping time, the spatial light modulator array and an image forming apparatus, and to achieve shortening of a drive cycle (Paragraph [0021]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Novotny et al (US 2005/0002079 A1) in view of Nagata (JP 2017-129746 A) and Kimura et al (US 2005/0219676 A1).

Claim 17, Novotny (Fig. 2 and 5-6B) discloses a display apparatus (Paragraph [0003]; wherein discloses a projection display), comprising: 
a spatial light modulator system (Paragraph [0003]; wherein discloses Spatial Light Modulators (SLMs)) including a plurality of spatial light modulator devices (200; Fig. 2) each including a light modulation unit (177; Fig. 2; 505; 5; 605 and 610; Fig. 6A) that performs a transition operation between a first state (605; Fig. 6A; wherein figure shows mirror in a first state) and a second state (610; Fig. 6A; wherein figure shows mirror in a second state); and 
a second memory (DRAM; Fig. 5; SRAM; Fig. 6A) which supplies the data (BL and BLb; Fig. 5) to the light modulation unit (177; Fig. 2; 505; 5; 605 and 610; Fig. 6A).  
Novotny does not expressly disclose a first memory in which data for specifying which one state of the first state and the second state the light modulation unit is to be put in is written; and 
a second memory in which the data retained in the first memory is written after the transition time ends and which supplies the data to the light modulation unit;
a signal control unit which is connected to the first memory and supplies the data to the first memory; 
a scan control unit which is connected to the first memory and writes the data supplied from the signal control unit in the first memory; and 
a drive control unit which is connected to the second memory and writes the data written in the first memory in the second memory.  
Nagata (Fig. 1-12) discloses a first memory (111; Fig. 1; wherein discloses a first SRAM cell) in which data (bit and /bit; Fig. 1) for specifying which one state of the first state and the second state (411-413; Fig. 4; wherein discloses data is applied to control a spatial light modulator) the light modulation unit (119; Fig. 1) is to be put in is written (wherein discloses a first period in which data is written into first SRAM cell 111); and 
a second memory (116; Fig. 1) in which the data retained in the first memory (111; Fig. 1) is written after (wherein discloses a second period in which data is transfer from first SRAM cell 111 to second SRAM cell 116) the transition time ends (422; Fig. 4) and which supplies the data to the light modulation unit (119; Fig. 1; wherein discloses a “spatial light modulator”);
a signal control unit (334; Fig. 3) which is connected to the first memory (111; Fig. 1) and supplies the data (bit and /bit; Fig. 1) to the first memory (111; Fig. 1); 
a scan control unit (332; Fig. 3) which is connected to the first memory (111; Fig. 1) and writes (114 and 115; Fig. 1) the data supplied (bit and /bit; Fig. 1) from the signal control unit (334; Fig. 3) in the first memory (111; Fig. 1); and 
a drive control unit (320 and 130; Fig. 3) which is connected to the second memory (116; Fig. 1) and writes (120 and 121; Fig. 1) the data written (bit and /bit; Fig. 1) in the first memory (111; Fig. 1) in the second memory (116; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny’s spatial light modulator device by applying a double buffer configuration, as taught by Nagata, so to use a spatial light modulator device with a double buffer configuration for providing a double buffer configuration is known in which two memory cells are used for each pixel to reduce the time required for display switching (Background).
Novotny in view of Nagata does not expressly a light source that generates light incident on the spatial light modulator device; and 
a control unit that controls the light source and the spatial light modulator system on a basis of an image signal.
Kimura (Fig. 1, 4A-4E, 5, 12, and 29) discloses a light source (71; Fig. 12) that generates light incident (Paragraph [0113]) on the spatial light modulator device (200; Fig. 12); and 
a control unit (Fig. 1) that controls the light source (71; Fig. 12) and the spatial light modulator system (200; Fig. 12) on a basis of an image signal (Data (P BIT); Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Novotny in view of Nagata’s spatial light modulator device by applying a driving method, as taught by Kimura, so to use a spatial light modulator device with a driving method for providing a driving method of a spatial light modulator array in which writing of an address voltage is enabled without causing an erroneous operation even in a vibration damping time, the spatial light modulator array and an image forming apparatus, and to achieve shortening of a drive cycle (Paragraph [0021]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 is directed to Applicant’s figure 13. Wherein the figure shows first and second memory elements arranged on different layers stacked on top of each other. The Examiner believes the cited prior art references at least read on the Applicant’s figure 8 which shows the first and second memory elements arranged on the same layer. In light of this difference the Examiner has indicated the claims to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        08/26/2022